Dear Mr. Doran:
This office is in receipt of your recent opinion request where you ask us to consider the following issue:
      May a Community Action Agency participate in the Police Jury Association Inter Government Risk Management Program?
You advise us per your request that the Quad A Community Action Agency, which services Southeastern Louisiana, is interested in participating in your Health and Workers Compensation Programs. You also mention that your research led you to Attorney General Opinion 94-476, where this office concluded that local economic development corporations fall within the definition of a local government subdivision and are therefore allowed to participate in the Louisiana Municipal Risk Management Agency. We specifically stated in the aforementioned opinion, that, "generally any local governmental subdivision may participate in an interlocal risk management agency, provided that such entity falls within the definition of local governmental subdivisions provided in LSA-R.S. 33:1342 (1)."
The phrase `local governmental subdivision' is defined in Section 1342 (1) as:
      any parish or municipality, or other governing or administrative body created under the charter of, or by the governing body of such parish or municipality to serve a public purpose, or other local governing or administrative body created by or pursuant to law or the Constitution of Louisiana to serve a public purpose.
It would therefore seem clear that if the Quad A Community Action Agency can fit within the definition of a local governmental subdivision, it would be eligible to participate in your program.
In Attorney General Opinion 93-707, this office concluded that a Community Action Agency was not an agency, board, commission or instrumentality of the state or a political subdivision of the state. Our rationale, however, was based on the premise that tax exemption statutes should be strictly construed against the party claiming them. Alteratively, we concluded in Attorney General Opinion 95-321 that a Community Action Agency, while a private non-profit organization, was still subject to Louisiana's Open Meeting Laws.
The Quad Area Community Action Agency is registered as a non-profit corporation with the Louisiana Secretary of State. While the Quad Area Community Action Agency is serving a public purpose, it was not created by the state or local government. It is merely operating pursuant to LSA-R.S. 23:63, which provides:
      The parish governing authority, by resolution or ordinance, shall designate a community action agency
to administer the applicable provisions of this Part and such designation shall be on an annual basis. (Emphasis Added.)
The Quad A Community Action Agency does not constitute an agency, board, commission, or instrumentality of the state or its political subdivisions and accordingly is not eligible to participate in the Police Jury Association Inter Government Risk Management Program. We also refer your attention to the case ofState vs. Smith, 357 So. 2d 505 (La. 1978), holding that a community action agency created by resolution of the city-parish council was not a state or parish agency.
We hope this sufficiently answers your inquiry. Should you have any further questions, please contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ KERRY L. KILPATRICK Assistant Attorney General